Exhibit 10.4

DIRECTOR STOCK AWARD CERTIFICATE

Non-transferable

GRANT TO

 

 

(the “Participant”)

by ScanSource, Inc. (the “Company”) of

                          shares of its common stock, no par value (the
“Shares”)

pursuant to and subject to the provisions of the ScanSource, Inc. 2013 Long-Term
Incentive Plan, as it may be amended and/or restated (the “Plan”), and to the
terms and conditions set forth in this Award Certificate (the “Award
Certificate”). This Award Certificate describes the terms and conditions of the
Stock Award (the “Award”) granted herein and constitutes an agreement between
the Participant and the Company.

The Shares subject to the Award shall be fully vested and non-forfeitable as of
the Grant Date (as defined below). These Shares have been granted in lieu of
certain cash fees the Participant otherwise would have received for service as a
Non-Employee Director on the Board. The number of Shares subject to the Award
was determined by dividing the cash fees the Participant elected to be paid in
shares of Stock by the closing price of a share of Stock as of the date the cash
fees otherwise would have been paid (absent the election to receive shares of
Stock) or, if such date is not a trading date, the last trading date prior to
such date), and no fractional Shares, or cash in lieu of fractional Shares, will
be issued or paid, and the number of Shares issued to the Participant were
rounded down to the nearest whole number of Shares. None of the Shares to be
delivered pursuant to this Award are subject to any deferral election by the
Participant.

IN WITNESS WHEREOF, ScanSource, Inc., acting by and through its duly authorized
officers, has caused this Award Certificate to be executed as of the Grant Date.

 

SCANSOURCE, INC. By:     Its:   Authorized Officer

Grant Date: (the “Grant Date”):

Director Stock Award Agreement (2013 Plan)



--------------------------------------------------------------------------------

AWARD CERTIFICATE TERMS AND CONDITIONS

1.    Grant of Award. ScanSource, Inc. (the “Company”) hereby grants to the
Participant named on Page 1 hereof (the “Participant”), subject to the terms and
conditions set forth in the ScanSource, Inc. 2013 Long-Term Incentive Plan, as
it may be amended and/or restated (the “Plan”), and in this Award Certificate, a
Stock Award (the “Award”) for the number of Shares indicated on Page 1 hereof of
the Company’s common stock. The Shares subject to the Award will be issued (with
appropriate legends) in the name of the Participant (or, in case of
uncertificated Shares, other written evidence of ownership in accordance with
applicable law shall be provided). Capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Plan.

2.    Restrictions; Forfeiture. The Award and the underlying Shares are not
subject to any restrictions; the Award and the underlying Shares are fully
vested and non-forfeitable as of the Grant Date.

3.    Delivery of Shares. A certificate or certificates for the Shares
underlying the Award (or, in the case of uncertificated Shares, other written
evidence of ownership in accordance with applicable laws) shall be released to
the Participant (or his beneficiary) within sixty (60) days after the Grant
Date.

4.    Voting and Dividend Rights. The Participant shall be the owner of the
Shares subject to the Award as of the Grant Date and shall have all dividend
rights, voting rights or other rights as a shareholder with respect to such
Shares.

5.    No Right of Continued Service or to Future Awards. Nothing in this Award
Certificate shall interfere with or limit in any way the right of the Company or
its shareholders to terminate the Participant’s service at any time, nor confer
upon the Participant any right to continue in the service of the Company or any
Affiliate. The grant of the Award does not create any obligation to grant
further awards.

6.    Tax Matters. The Participant acknowledges that the Company has made no
warranties or representations to the Participant with respect to the legal, tax
or investment consequences (including but not limited to income tax
consequences) related to the grant of the Award or receipt or disposition of the
Shares (or any other benefit), and the Participant is in no manner relying on
the Company or its representatives for legal, tax or investment advice related
to the Award or the Shares. The Participant acknowledges that there may be
adverse tax consequences upon the grant of the Award and/or the acquisition or
disposition of the Shares (or other benefit) subject to the Award and that the
Participant has been advised that he should consult with his or her own
attorney, accountant and/or tax advisor regarding the transactions contemplated
by the Award and this Award Certificate. The Participant also acknowledges that
the Company has no responsibility to take or refrain from taking any actions in
order to achieve a certain tax result for the Participant.

7.    Plan Controls; Entire Agreement; Amendment. The terms contained in the
Plan are incorporated into and made a part of this Award Certificate and this
Award Certificate shall be governed by and construed in accordance with the
Plan. In the event of any actual or alleged conflict between the provisions of
the Plan and the provisions of this Award Certificate, the provisions of the
Plan shall be controlling and determinative (unless the Committee determines
otherwise). This Award Certificate sets forth all of the promises, agreements,
understandings, warranties and representations between the parties with respect
to the Award. This Award Certificate may be amended as provided in the Plan.

8.    Successors. This Award Certificate shall be binding upon any successor of
the Company, in accordance with the terms of this Award Certificate and the
Plan.

Director Stock Award Agreement (2013 Plan)

 

1



--------------------------------------------------------------------------------

9.    Severability. If any one or more of the provisions contained in this Award
Certificate is held to be invalid, illegal or unenforceable, the other
provisions of this Award Certificate will be construed and enforced as if the
invalid, illegal or unenforceable provision had never been included.

10.    Notice. Notices and communications under this Award Certificate must be
in writing and either personally delivered or sent by registered or certified
United States mail, return receipt requested, postage prepaid. Notices to the
Company must be addressed to ScanSource, Inc., 6 Logue Court, Greenville, SC
29615, Attn: Secretary, or any other address designated by the Company in a
written notice to the Participant. Notices to the Participant will be directed
to the address of the Participant then currently on file with the Company, or at
any other address given by the Participant in a written notice to the Company.

11.    Beneficiary Designation. The Participant may, in the manner determined by
the Committee, designate a beneficiary to exercise the rights of the Participant
hereunder and to receive any distribution with respect to the Award upon the
Participant’s death. A beneficiary, legal guardian, legal representative or
other person claiming any rights hereunder is subject to all terms and
conditions of this Award Certificate and the Plan and to any additional
restrictions deemed necessary or appropriate by the Committee. If no beneficiary
has been designated or survives the Participant, the Participant’s rights with
respect to the Award may be exercised by the legal representative of the
Participant’s estate, and payment shall be made to the Participant’s estate.
Subject to the foregoing, a beneficiary designation may be changed or revoked by
the Participant at any time provided the change or revocation is filed with the
Company.

12.    Compliance with Recoupment, Ownership and Other Policies or Agreements.
As a condition to receiving the Award, the Participant agrees that he or she
shall abide by all provisions of any equity retention policy, compensation
recovery policy, stock ownership guidelines and/or other similar policies
maintained by the Company, each as in effect from time to time and to the extent
applicable to Participant from time to time. In addition, the Participant shall
be subject to such compensation recovery, recoupment, forfeiture, or other
similar provisions as may apply at any time to the Participant under Applicable
Law.

Director Stock Award Agreement (2013 Plan)

 

2